Martin, P. J. (dissenting).
One of the basic rules of law applicable to a bailment for hire is that the bailee is bound to exercise reasonable or ordinary care. Williston on Contracts (Rev. ed., vol. 4, § 1065A) discusses bailment of automobiles and points out that many courts hold that the fact that the loss or damage to a stored vehicle is caused by an unauthorized act of an employee does not relieve the garage keeper from responsibility. In the note accompanying such statement, it is said that the theory of such holding is that there is a breach of a positive contractual duty to protect. The note is careful to point out. *319however, that there are other courts which apply the general principles of tort liability based on the doctrine of respondeat superior relieving the garage keeper of liability for the acts of his servant outside the scope of his employment.'
In Schmidt v. Blood, 9 Wend. 268, the court (per Sutherland, J.) said: “ It appears to be well settled that a warehouseman, or depositary of goods for hire, is responsible only for ordinary care, and is not liable for loss arising from accident when he is not in default; 2 Kent’s Comm. 441; 4 T. R. 481; Peake’s N. P. 114; 4 Esp. N. P. R. 262; and in Finucane v. Small, 1 Esp. N. P. R. 315, it was held that if goods be bailed to be kept for hire, if the compensation be for house-room, and not a reward for care and diligence, the bailee is only bound to take the same care of the goods as of his own, and if they be stolen or embezzled by his servant, without gross negligence on his part, he is not liable; * * That is still good law.
The obligation of a garage keeper, a bailee for hire, is well expressed in the following quotation from the opinion of the Court of Appeals, District of Columbia (56 App. Cas. [D. C.], 14; 6 F. [2d] 711, 712): “It is the duty in general of one operating a garage in which automobiles are kept in storage for pay to exercise ordinary care by the employment of trustworthy servants and otherwise for the safe-keeping of the cars in his charge. On the other hand, he is not an insurer of their safety, and if a stored car is stolen from the garage without negligence upon his part, he is not in general liable to the owner for the loss. This rule likewise applies, should the thief be an employee of the person operating the garage, if the theft occurs without the connivance or negligence of the employer. * * #
In the case at bar, there is no proof of negligent selection of the employee or that during the year of his retention he had indicated any tendency to transgress. As was said in Ehrich v. Guaranty Trust Company (194 App. Div. 658): “ An employer is not bound to assume that an employee, whom he has no reason to suspect of dishonesty, will or may commit a crime. On the contrary, the presumption is that he will do right and not wrong. (See Knox v. Eden Musee Americain Co., 17 App. Div. 365; National Exchange Bank v. Lester, 194 N. Y. 461; People’s Trust Co. v. Smith, 215 id. 488.)”
The determination appealed from should be reversed.
Townley and Cohn, JJ., concur with Untermyer, J.; Martin, P. J., dissents and votes to reverse, in opinion; Callahan, J., concurs with Martin, P. J.
Determination affirmed, with costs and disbursements.